Citation Nr: 0818468	
Decision Date: 06/04/08    Archive Date: 06/12/08

DOCKET NO.  04-39 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right wrist injury.

2.  Entitlement to service connection for residuals of a left 
wrist injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E.B. Joyner, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1977 to 
December 1982.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a January 2004 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Montgomery, Alabama, which denied 
reopening the veteran's claims for service connection for 
residuals of both a right and left wrist injury.  Thereafter, 
in a July 2006 decision, the Board of Veterans' Appeals 
granted reopening of the claims for service connection and 
remanded the issues for additional development.  When the 
case was last before the Board in January 2008, it was 
remanded in order to schedule the veteran for a Board 
hearing.  

In April 2008, a Travel Board hearing before the undersigned 
Acting Veterans Law Judge was held at the RO.  A transcript 
of that hearing is of record.


FINDINGS OF FACT

1.  The preponderance of the competent, probative evidence of 
record reflects that the veteran did not have a chronic right 
wrist disorder in service or within one year of discharge 
from service, the right wrist problems that were diagnosed 
during service were acute and transitory, and the currently 
present right wrist disorder is not etiologically related to 
service.

2.  The preponderance of the competent, probative evidence of 
record reflects that the veteran did not have chronic left 
wrist disorder in service or within one year of discharge 
from service, and the currently present left wrist disorder 
is not etiologically related to service.




CONCLUSIONS OF LAW

1.  Residuals of a right wrist injury were not incurred in or 
aggravated by active service, nor may it be presumed to have 
been incurred or aggravated therein.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).  

2.  Residuals of a left wrist injury were not incurred in or 
aggravated by active service, nor may it be presumed to have 
been incurred or aggravated therein.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, 487 F.3d 881.

In this case, in letters dated in September 2003, March 2004, 
and July 2006, the RO provided notice to the veteran 
regarding what information and evidence is needed to 
substantiate a claim for service connection, as well as what 
information and evidence must be submitted by the veteran, 
what information and evidence will be obtained by VA, and the 
need for the veteran to advise VA of or submit any further 
evidence he has in his possession that pertains to the claim.  
A letter advising the veteran of the evidence needed to 
establish a disability rating and effective date was issued 
in July 2006.  The claim was last readjudicated in February 
2007.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service treatment records and post-service medical 
records and examination reports.  Moreover, in April 2008 the 
veteran testified before the undersigned; he did not indicate 
that he had additional relevant information or evidence to 
submit to substantiate his claim.  He indicated that he 
thought the most recent VA treatment was in December 2006.  
In December 2006, the RO obtained and associated with the 
claims file the available VA treatment records showing 
treatment up to November 2006 with no indication of 
outstanding records.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate his claims for service 
connection, the avenues through which he might obtain such 
evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  There is no 
additional notice that should be provided and there has been 
a complete review of all the evidence without prejudice to 
the veteran.  As such, there is no indication that there is 
any prejudice to the veteran by the order of the events in 
this case.  See Pelegrini, 18 Vet. App. 112; Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Moreover, as the Board 
concludes below that the preponderance of the evidence is 
against the claims, any question as to an appropriate 
disability rating or effective date to be assigned is 
rendered moot.  Any error in the sequence of events or 
content of the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the veteran.  See Sanders, 487 F.3d 881.  Thus, any such 
error is harmless and does not prohibit consideration of this 
matter on the merits.  See Conway, 353 F.3d at 1374, Dingess, 
19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The veteran has claimed entitlement to service connection for 
residuals of a right wrist injury and residuals of a left 
wrist injury.  He has testified that he injured his wrists in 
service and as a consequence he continued to have problems 
with his wrist after service and now has pain and numbness in 
his wrists.  

Service treatment records show that the veteran was seen for 
complaints of right wrist pain on January 17, 1978.  The 
veteran stated that he fell on both hands a week prior and 
that his right wrist was very painful.  On exam there was 
some pain on the anterior portion of right wrist.  Range of 
motion was good, and there was no discoloration or swelling.  
Diagnosis was right wrist sprain.  Ace wrap, heat soak, and 
exercises were prescribed.  A January 27, 1978, service 
treatment record notes complaints of trauma to the right hand 
due to a fall on some ice about two weeks prior.  On exam 
there was good range of motion and tenderness on the medial 
volar surface, but no bruising or edema.  X-ray studies were 
normal.  The diagnosis was right wrist sprain.  Hot moist 
soaks were prescribed.  There are no subsequent entries in 
the service treatment records showing complaints of or 
treatment for any wrist pain, right or left.  In fact, none 
of the four Medical Board Evaluations that the veteran 
underwent prior to separation mentions right or left wrist 
pain whatsoever.  In sum, the service treatment records do 
not show that the veteran was found to have a chronic 
disorder of either wrist.  

The medical evidence dated shortly after the veteran's 
discharge includes an April 1983 VA medical exam report, 
which notes no complaints regarding the veteran's wrists.  
That exam report indicates normal extremities.  Additionally, 
private medical records dated from January 1988 to December 
1990 are negative for complaints or findings with respect to 
either of the veteran's wrists.  

The post-service medical evidence initially documents 
complaints with respect to the right wrist in November 1991, 
nearly nine years following the veteran's discharge from 
service.  With respect to the left wrist, the first 
documented complaint was in August 1992, over nine years 
following discharge from service.  The November 1991 VA 
medical record indicates that the veteran was seen for 
complaints of neck and wrist pain.  It was noted that the 
veteran had an old injury to the right wrist, which started 
hurting again in January 1991.  Also noted was that ever 
since the earlier injury in 1978, the veteran had had 
occasional pain in his wrist.  There was no redness, 
discoloration or swelling.  No opinion as to the etiology of 
the current right wrist pain was given.  The November 1991 X-
ray study revealed no significant findings.  

On VA examination in July 1999, the veteran reported that he 
injured his wrists in 1978 secondary to a fall on an icy 
surface.  The examiner noted that the service treatment 
record showed that he injured the right wrist and that x-rays 
were normal, with a diagnosis of wrist sprain.  The veteran 
also reported that he continued to have problems with the 
right wrist.  The examiner noted that on examination in April 
1983, the upper extremities were unremarkable.  The examiner 
noted a history of injury to both wrists and that the veteran 
had recurrent problems with both wrists over the years, 
possibly a neuropathy or carpal tunnel syndrome.  The 
examiner did not relate the current wrist problems to 
service.  

On VA examination in December 2006, the examiner indicated 
that the veteran's claims file was reviewed.  The examiner 
noted the veteran's reported history of injury to both wrists 
during service and noted the post-service treatment for 
wrists, indicating that he provided the treatment in December 
1991 which included negative CT scans and EMG testing of both 
wrists.  The examiner indicated that x-ray studies showed 
early degenerative joint disease due to joint narrowing and 
some bone resorption, more severe on the right.  The 
diagnosis was bilateral degenerative joint disease.  The 
examiner concluded that, based on review of the medical 
records, history, and physical examination, that it is less 
likely than not that the veteran's current bilateral wrist 
disabilities are related to wrist pain experienced in active 
service.  There is no contrary opinion of record.  In this 
regard, it is noted that while the July 1999 VA examiner 
noted a history of wrist injuries, this was apparently based 
on the veteran's reported history.  That examiner did not 
render an opinion as whether any current wrist condition is 
related to service, giving it no probative value.  The 
December 2006 VA examiner reviewed the entire record, 
including the July 1999 VA examination report and rendered 
his opinion that it is less likely than not that the current 
wrist conditions are related to service, which is the only 
competent probative opinion of record. 

While the Board has carefully considered the veteran's 
statements and testimony that his current wrist disabilities 
are related to active service, they do not constitute 
competent evidence of a nexus between the veteran's current 
bilateral wrist disabilities and his active service because 
lay persons are not qualified to render an opinion concerning 
medical causation.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  

Accordingly, service connection is not in order for residuals 
of a right wrist injury or residuals of a left wrist injury.  
Notably, there is no evidence of any injury to the veteran's 
left wrist whatsoever during service, and the right wrist 
injury in service resolved without sequela.  Nothing in the 
record indicates a continuity of symptoms since service, and 
the first record of treatment for the veteran's wrists is 
about nine years after his separation from service.  Finally, 
as mentioned above, the only probative medical opinion on 
point is against the claim.  

In making its decision, the Board has considered the benefit-
of-the-doubt doctrine; however, as the preponderance of the 
evidence is against the claims, that doctrine is not 
applicable in the instant case.  


ORDER

Entitlement to service connection for residuals of a right 
wrist injury is denied.

Entitlement to service connection for residuals of a left 
wrist injury is denied.



____________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


